Citation Nr: 0432384	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for fungal condition 
of the feet, diagnosed as tinea pedis and onychomycosis.


FINDING OF FACT

The competent medical evidence of record shows that the 
fungal condition of the feet, diagnosed as tinea pedis and 
onychomycosis is related to the veteran's service.


CONCLUSION OF LAW

Fungal condition of the feet, diagnosed as tinea pedis and 
onychomycosis, was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West Supp. 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for fungal condition of 
the feet, diagnosed as tinea pedis and onychomycosis.  
Specifically, the veteran asserts that his foot condition was 
caused while serving as an Air Base Defense Officer in 
Vietnam, where he spent a lot of time walking in swamps and 
flooded paddy fields.  Since that time, the veteran reports 
that he has suffered from a foot fungus, which he contends is 
directly related to service.  Alternatively, the veteran 
argues that his service-connected diabetes mellitus, type 2 
aggravated his foot condition.  In sum, the veteran argues 
that he is entitled to disability compensation for service 
connection for his fungal condition of the feet, diagnosed as 
tinea pedis and onychomycosis.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also may be established on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Initially, the Board finds that the medical evidence of 
record shows a current disability.  A February 2003 VA 
examination report shows a diagnosis of tinea pedis.  A 
February 2003 letter from a private physician shows a 
diagnosis of advanced dystrophic onychomycosis in the nails 
of both feet.

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
incurrence of a fungal condition of the feet.

The service medical records are negative for any findings of 
fungal condition of the feet, diagnosed as tinea pedis and 
onychomycosis.  

The DD-214 Form, however, shows that the veteran served in 
the Air Force as a security police staff officer for 20 
years.  The DD-214 Form also shows the veteran earned a 
Bronze Star; Vietnam Service Medial with four Bronze Service 
Stars; Air Force Outstanding Unit Award with the V Device; 
Armed Forces Expeditionary Medal; Republic of Vietnam 
Gallantry Cross with PAIM; and a Republic of Vietnam Campaign 
Medal.  Thus, the record shows the veteran engaged in combat 
during a period of war.  See 38 U.S.C. § 1154(b).  

Even though there is no official record of treatment, the 
Board accepts the veteran's reports of walking long distances 
in swamp and flooded paddy fields as satisfactory lay 
evidence that his feet were exposed to water for long periods 
in service, as this is consistent with circumstances, 
conditions and hardships of Vietnam service.  See 38 C.F.R. 
§ 3.304(d); 38 C.F.R. § 3.305(c).

The medical evidence shows that the veteran currently has a 
fungal condition of the feet, diagnosed as tinea pedis and 
onychomycosis.  The military records also confirm the 
veteran's contentions that he spent long periods of time 
walking through swamps in service.  The determinative 
question becomes whether the evidence reveals a medical link 
between service and his current fungal condition of the feet.

The medical evidence of record shows a March 2002 letter from 
a private physician, who notes that the veteran is a type 2 
diabetic.  The physician notes that this makes him a very at-
risk individual, and that open sore formation of the feet 
could lead to infection and the possible culmination with 
amputation.

On a February 2003 VA examination report, the veteran stated 
that he had a fungal infection in his nails that started 
about 30 years ago, and that he thought it was natural 
discoloration of his nails, until a foot doctor told him it 
was a fungal infection.  The physician noted that the medical 
records were not available for review, but that the veteran 
stated he was given topical agents in the military for 
athlete's foot.  The veteran also notes that he was in the 
water a lot when he was in Vietnam, so his toes were kept 
moist.  He states that he is currently not using any fungal 
medication. He uses diabetic foot care and his fungal 
infection in his feet has improved with this.  He states that 
at one time his diabetic foot doctor wanted to remove his 
right great toenail because it is very brittle, and he is 
concerned that his diabetes may progress to a point that his 
nails may be a problem.

Upon examination, the February 2003 VA examiner found yellow 
discoloration of all his toenails with his right great 
toenail appearing very brittle, and no desquamation between 
the toes.  The diagnosis was tinea pedis; and the physician 
found that this condition did not seem to inhibit the 
veteran's functioning or physical activity.

A February 2003 letter from a private physician notes that he 
had been treating the veteran for the past six years for 
complications of diabetes.  The physician notes that the 
veteran has advanced dystrophic onychomycosis in all of the 
nails of both feet, and that this condition has gradually 
worsened so that he has considered surgical excision of the 
nails.  He notes that onychomycosis is not dangerous in and 
of itself, except when complicated by diabetes.  He states 
that the nails can serve as an irritant, particularly in an 
insensate foot that can lead to an open sore, infection and 
the possibility of amputation.  Last, the physician states, 
"it is my opinion that there is a strong likelihood this 
infection was picked up by [the veteran] while on active duty 
in Vietnam."

On an August 2003 VA examination report, the examiner notes 
that he reviewed the claims file, which he states confirmed 
the veteran's reports that he did not seek treatment for any 
fungal condition of the feet in service.  The VA examiner 
noted the prior diagnoses of tinea pedis and onychomycosis, 
and concluded, "I feel this is highly likely that he 
obtained tinea pedis and onychomycosis, which is a fungal 
infection of the toenails, from his military service in 
Vietnam."  The physician also noted that diabetes mellitus 
does not cause a fungal infection of the feet; although 
diabetes can increase the person's risk for complications of 
foot infections.

Resolving any doubt in the veteran's favor, the Board finds 
that the fungal condition of the feet, diagnosed as tinea 
pedis and onychomycosis was incurred in service.

The medical evidence of record shows a positive etiology, as 
both the February 2003 private physician, and the August 2003 
VA examiner opined that it was likely that the fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis was incurred in service.  The Board finds that 
the August 2003 VA examination report is the more probative 
of the two because the VA examiner reviewed the evidence, 
discussed the evidence, and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  The VA examiner noted that 
there were no findings of treatment for foot fungus in 
service, but still found that the fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis was likely 
incurred in service.

Although the veteran contends that his diabetes mellitus, 
type 2 has aggravated his fungal condition of the feet, the 
medical evidence shows that the diabetes merely makes the 
veteran more vulnerable to complications associated with his 
fungal condition of the feet, and that diabetes mellitus does 
not cause foot fungus.  Moreover, the medical evidence does 
not show that diabetes mellitus, type 2 aggravated the fungal 
condition of the feet.  Thus, service connection on a 
secondary basis does not apply.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995)(en banc).

In sum, the Board finds that service connection for a fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

Entitlement to service connection for fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis is granted, 
subject to the rules and payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



